 


113 HR 4664 IH: Social Security and Marriage Equality Act
U.S. House of Representatives
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4664 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2014 
Mr. Kind (for himself, Ms. Schwartz, and Ms. Esty) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the method by which the Social Security Administration determines the validity of marriages under title II of the Social Security Act. 
 
 
1.Short titleThis Act may be cited as the Social Security and Marriage Equality Act.
2.Determination of valid marriage under the Social Security Act
(a)In generalSection 216(h)(1)(A)(i) of the Social Security Act (42 U.S.C. 416(h)(1)(A)(i)) is amended by striking is domiciled and all that follows through the District of Columbia, and inserting and such applicant were married (or, if such insured individual and such applicant were not married in any State but were validly married in another jurisdiction, the courts of any State).
(b)Effective dateThe amendments made by this section shall apply to all final determinations of family status made after June 26, 2013. 
 
